|[pic]                                                                              |
|                                                                                   |
|                      |     |Court of Appeals           |     |                      |
|BRIAN QUINN           |     |                           |     |PEGGY CULP            |
|Chief Justice         |     |Seventh District of Texas  |     |CLERK                 |
|                      |     |Potter County Courts       |     |                      |
|JAMES T. CAMPBELL     |     |Building                   |     |                      |
|Justice               |     |501 S. Fillmore, Suite 2-A |     |MAILING ADDRESS:      |
|                      |     |Amarillo, Texas 79101-2449 |     |P. O. Box 9540        |
|MACKEY K. HANCOCK     |     |www.7thcoa.courts.state.tx.|     |79105-9540            |
|Justice               |     |us                         |     |                      |
|                      |     |                           |     |                      |
|PATRICK A. PIRTLE     |     |                           |     |(806) 342-2650        |
|Justice               |     |                           |     |                      |


                              February 20, 2013

|Michael A. Warner                 |Lorren L. Lucero                     |
|THE WARNER LAW FIRM               |Attorney at Law                      |
|101 S. E. 11th, Suite 301         |2201 Civic Circle, Suite 516         |
|Amarillo, TX 79101                |Amarillo, TX 79109                   |

      Dear Counsel:

            The Court this day disposed of Cause No. 07-12-00532-CV,  styled
      In the Interest of A.N.W.,  a  Child.   Enclosed  are  copies  of  the
      Court's opinion and judgment.  Tex. R. App. P. 48.

             In  addition,  pursuant  to   Texas   Government   Code,   Sec.
      51.204(b)(2), exhibits on file  with  this  Court,  if  any,  will  be
      destroyed three years after final disposition of the  case  or  at  an
      earlier date if ordered by the Court.


                                                   Very truly yours,


                                                   PEGGY CULP, CLERK


                                                   By:___________________


      |xc: |Honorable John Board                                    |
|    |Jo Carter                                               |
|    |Jodi Goodman                                            |
|    |Lexis/Nexis                                             |
|    |Wolters Kluwer Law & Business                           |
|    |State Bar of Texas                                      |
|    |West Publishing                                         |